Detailed Action
This is the first office action on the merits for US application number 17/112,845.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim(s) 1 and 2 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “A flexible bone fixation device[[,]] comprising:”.
Claim 1 line 3 should read “a first flexible spanning part[[,]] connected between”.
Claim 2 line 2 should read “a plurality of cut arrangements,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2018/0008429, hereinafter “Li”).
The claimed phrase “cuts” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. That is, ‘cut’ used as a noun has been interpreted as an opening, slot, slit, channel, passage, recess, or groove in a structure.

As to claim 1, Li discloses a flexible device (Figs. 6-8, abstract, ¶80) capable of use for bone fixation (abstract) comprising: two first fixation parts (103s, 203s); and a first flexible spanning part (3, 104, 204, ¶64) connected between the two first fixation parts (Figs. 6-8, ¶64); wherein the first flexible spanning part has a plurality of first cuts (between straight portions of ¶67 as shown in Figs. 6-8, Figs. 6-8) spaced apart by one another (Figs. 6-8). 
As to claim 2, Li discloses that the plurality of first cuts are divided into a plurality of cut arrangements (left portion and right portion as shown in Figs. 6 and 8), any two of the plurality of cut arrangements located adjacent to each other are spaced apart by a spacing distance (distance between left and right 301s as shown in Figs. 6 and 8) larger than a spacing distance between any two of the first cuts of each of the plurality of cut arrangements located adjacent to each other (distance between straight portions of ¶67 as shown in Figs. 6-8, Figs. 6-8). 
As to claim 3, Li discloses that the first fixation parts each comprise a first fixation portion (upper portion of 103a, lower portion of 204s) having at least one first screw hole (5s, Figs. 6-8, ¶69).
As to claim 8, Li discloses that the plurality of first cuts each have a width ranging between 0.2 millimeters and 2 millimeters (¶80 discloses a height of 301 as 6mm-30mm, Figs. 6-8 show 3 cuts from the top to the bottom in the vertical/height direction that are spaced from one another by a distance similar to that of the vertical dimension of each cut; thus for a height of 301 of 30 mm, 10mm/7~= 1.4mm cut width and cut spacing or 6mm/7~= 0.9mm cut width and cut spacing). 
As to claim 9, Li discloses that every two of the plurality of first cuts located adjacent to each other are spaced apart by a distance ranging between 0.5 millimeters and 5 millimeters (¶80 discloses a height of 301 as 6mm-30mm, Figs. 6-8 show 3 cuts from the top to the bottom in the vertical/height direction that are spaced from one another by a distance similar to that of the vertical dimension of each cut; thus for a height of 301 of 30 mm, 10mm/7~= 1.4mm cut width and cut spacing or 6mm/7~= 0.9mm cut width and cut spacing).
As to claim 10, Li discloses that the plurality of first cuts each have a depth ranging between 10% and 90% of a width of the first flexible spanning part (Figs. 6-8 and ¶80 for a 6mm height appears to have a 0.9 mm shape thickness, thus for a depth of 6mm (¶80 discloses a width of 6 mm to 30 mm), (0.9mm/6mm)*100= 15%). 
As to claim 11, Li discloses that the first flexible spanning part and the first fixation parts have a plurality of concaves (between each 103 and 104 as shown in Figs. 6-8, between each 203 and 204 as shown in Figs. 6-8,) therebetween capable of use for fitting a bone surface (Figs. 6-8, ¶64).

Claim(s) 1, 3, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trescony et al. (US 2012/0277748, hereinafter “Trescony”).
The claimed phrase “cuts” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. That is, ‘cut’ used as a noun has been interpreted as an opening, slot, slit, channel, passage, recess, or groove in a structure.

As to claim 1,Trescony discloses a similar flexible device (200, Figs. 3-3C, ¶43) capable of use for bone fixation (Figs. 3-3C, ¶47) comprising: two first fixation parts (222, 212); and a first flexible spanning part (250, Figs. 3-3C, ¶43) connected between the two first fixation parts (Figs. 3A and 3C); the first flexible spanning part has a plurality of first cuts (255s, Figs. 3, 3A, and 3C ¶50) spaced apart by one another (Figs. 3, 3A, and 3C). 
As to claim 3, Trescony discloses that the first fixation parts each comprise a first fixation portion having at least one first screw hole (220 and 210 respectively, Figs. 3 and 3A). 
As to claim 8, Trescony discloses that the plurality of first cuts each have a width ranging between 0.2 millimeters and 2 millimeters (¶64 discloses ~0.635 mm). 
As to claim 9, Trescony discloses that every two of the plurality of first cuts located adjacent to each other are spaced apart by a distance ranging between 0.5 millimeters and 5 millimeters (Figs. 3, 3A, and 3C show that cuts are spaced apart by approximately the same distance of the width of each cut, ¶64 specifically discloses that the width of the cute is ~0.635 mm and that Figs. 3 and 3A are shown to scale).
As to claim 10, Trescony discloses that the plurality of first cuts each have a depth ranging between 10% and 90% of a width of the first flexible spanning part (Fig. 3A, ¶s 50 and 64). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 2007/0123883, hereinafter “Ellis”) in view of Trescony.
The claimed phrase “cuts” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. That is, ‘cut’ used as a noun has been interpreted as an opening, slot, slit, channel, passage, recess, or groove in a structure.

As to claims 1 and 3-7, Ellis discloses a flexible device (52, Figs. 1-3, ¶75) capable of use for bone fixation (Figs. 1-3, abstract) comprising: two first fixation parts (see illustration of partial Fig. 1); and a first flexible spanning part (62, Fig. 1 ¶75) connected between the two first fixation parts (Fig. 1). As to claim 3, Ellis discloses that the first fixation parts each comprise a first fixation portion having at least one first screw hole (see illustration of partial Fig. 1). As to claim 4, Ellis discloses that the first fixation parts each further comprise at least one hook (Fig. 1) comprising a second fixation portion (portion immediately surrounding and including each “Second screw hole” as shown in the illustration of partial Fig. 1, Figs. 1-3) and a flexible curved part (“Hook curved part” as shown in the illustration of partial Fig. 1, ¶75) which is connected between the first fixation portion and the second fixation portion so that the second fixation portion corresponds to the first fixation portion (Figs. 1-3). As to claim 6, Ellis discloses that the second fixation portions of the first fixation parts each have a second screw hole (see illustration of partial Fig. 1, Figs. 1-3), and the second screw holes of the second fixation portions respectively correspond to the first screw holes of the first fixation parts (Figs. 1-3). As to claim 7, Ellis discloses that a plurality of bridge parts (see illustration of partial Fig. 1,) respectively connected between the second fixation portions of the hooks located adjacent to each other (as defined, see illustration of partial Fig. 1).
Ellis is silent to the first flexible spanning part has a plurality of first cuts spaced apart by one another. As to claim 5, Ellis is silent to the flexible curved part has a plurality of second cuts spaced apart from one another. 
Trescony teaches a similar flexible device (200, Figs. 3-3C, ¶43) capable of use for bone fixation (Figs. 3-3C, ¶47) comprising: two first fixation parts (222, 212); and a first flexible spanning part (250, Figs. 3-3C, ¶43) connected between the two first fixation parts (Figs. 3A and 3C); the first flexible spanning part has a plurality of first cuts (255s, Figs. 3, 3A, and 3C, ¶50) spaced apart by one another (Figs. 3, 3A, and 3C). As to claim 3, Trescony discloses that the first fixation parts each comprise a first fixation portion having at least one first screw hole (220 and 210 respectively, Figs. 3 and 3A). As to claim 5, Ellis teaches that the flexible curved spanning part has a plurality of cuts spaced apart from one another (255s, Figs. 3, 3A, and 3C, ¶50).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the flexible curved device as disclosed by Ellis by providing cuts to curved regions near screw holes as taught by Trescony in order to aid in matching the anatomical bone curvature (Trescony ¶28) and achieve desired performance characteristics (Trescony ¶50) including flexibility, improved fatigue resistance, and easier manufacture (Trescony ¶43) and enabling construction of a relatively rigid material while maintaining a degree of flexibility otherwise not present (Trescony ¶63). 

    PNG
    media_image1.png
    670
    1021
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775